Case 7:19-cr-01091 Document1 Filed on 06/03/19 in TXSD Page 1 of 2

AO 91 Rev. 1/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

 

for the
Northern District of Texas
United States of America )
v. )
Gustavo GONZALEZ-Arredondo ) Case No. M=14= 12 6S" ™
YOB: 1987 : :
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 29, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. Section 846 Conspiracy to Possess with Intent to Distribute a Controlled Substance
21 U.S.C. Section 841(a)(1) Possession with Intent to Distribute a Controlled Substance

This criminal complaint is based on these facts:

See the attached affidavit

 

Complainant’s signature

Nathaniel J. Yates, Special Agent, HSI

Printed name and title

Sworn to before me and signed in my presence.

Judge's signature

 

City and state: McAllen, Texas v. F. Alanis, United States Magistrate Judge

Printed name and title

 
Case 7:19-cr-01091 Document1 Filed on 06/03/19 in TXSD Page 2 of 2

. Attachment “A”

Before the United States Magistrate Judge, Southern District of Texas, I, Nathaniel Yates,
Special Agent of the United States Immigration and Customs Enforcement, Homeland Security

Investigations, being duly sworn, depose and state the following:

On May 29, 2019, a police officer (hereinafter referred to as the “UC”), who was then
acting in an undercover capacity as a commercial truck driver, received a phone call from an
unknown individual, later identified as Gustavo GONZALEZ-Arredondo (hereinafter referred to
as “GONZALEZ”), who asked to meet with the UC at 3:00 p.m. in McAllen, Texas. This
meeting had two purposes. First, GONZALEZ would give the UC approximately 10 kilograms
of cocaine, which the UC would transport to Chicago, Illinois. Second, the UC would give
GONZALEZ an envelope containing the UC’s identification and/or identifying information.

Prior to the above-mentioned telephone call, on multiple occasions, the UC spoke with a
known drug trafficker, Omar Israel LOPEZ-Urbina (hereinafter referred to as “LOPEZ”), by
telephone and in person. During a phone call that occurred on May 29, 2019, LOPEZ told the
UC that he would pass the UC’s telephone number to an unknown associate, later determined to
be GONZALEZ, who would give the UC approximately 10 kilograms of cocaine, which LOPEZ
would pay the UC to transport to Chicago, Illinois.

On May 29, 2019, at approximately 3:30 p.m., the UC met with GONZALEZ in the
McAllen, Texas area. GONZALEZ provided the UC with a black duffel bag containing 13
“bricks”, collected the UC’s identification and/or identifying information, watched as the UC
counted the bundles inside the duffel bag, and left the area. Shortly thereafter, agents seized the
suspected cocaine and determined that the total weight of the 13 “bricks” was 14.7 kilograms.
Agents opened two “bricks” with a knife and conducted field tests on a small portion of the
contents of each “brick”. The field tests resulted in a positive indication for the presence of

cocaine in both “bricks”.
